DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
2.	Applicant's arguments regarding Independent Claims 1 and 15 (see pages 8-11) filed on the 16th of February, 2021 have been fully considered but they are not persuasive. 
	Regarding Independent Claims 1 and 15, applicant(s) argued that the cited reference on record does not disclose ‘translating the grant of resources from a configuration of resources associated with the first RAT to a configuration of resources associated with a second RAT’, in response to applicant’s argument, the examiner respectfully disagrees.
Nilsson reference discloses translating the grant of resources from a configuration of resources associated with the first RAT to a configuration of resources associated with a second RAT (‘the transmission properties are the properties by which a message can be transmitted on a frequency channel in an unlicensed frequency band using the first RAT. In some embodiments of the present disclosure, the transmission properties include any of the properties of the group consisting of transmission power, allocation bandwidth, modulation and code rate, for the transmitting of a radio message using the first RAT. If it has been determined that the frequency channel is not idle, the determining of transmission properties may in some embodiments comprise adjusting said properties to reduce the risk of interference with transmissions which are sent in accordance with the second RAT.  In some embodiments, the adjusting comprises reducing the transmission power, adjusting the allocation bandwidth, reducing the modulation and/or reducing the code rate. By means of some or all of these adjustments, the risk of interference with transmissions sent in accordance with the second RAT can be reduced and/or the robustness of the transmissions in accordance with the first RAT can be increased to counter any interference from second RAT transmissions’, ¶ 0048; NOTE: As underlined above, Nilsson reference discloses first RAT transmission properties that includes transmission power, allocation bandwidth, modulation and coding are adjusted/reduced (i.e., translated) for the transmission of radio message to reduce interference in accordance with the second RAT).  
Thus, the cited reference(s) on record discloses the above argued claimed limitation(s).
Regarding Dependent Claims 7 and 17, applicant(s) argued that the cited reference on record does not disclose ‘ascertaining an estimated amount of resources based on a modulation and coding scheme (MCS); and requesting the grant of resources according to the estimated amount of resources’, in response to applicant’s argument, the examiner respectfully disagrees.
estimated amount of resources based on a modulation and coding scheme (MCS) (‘in some embodiments of the present disclosure, the transmission properties include any of the properties of the group consisting of transmission power, allocation bandwidth, modulation and code rate, for the transmitting of a radio message using the first RAT. If it has been determined that the frequency channel is not idle, the determining of transmission properties may in some embodiments comprise adjusting said properties to reduce the risk of interference with transmissions which are sent in accordance with the second RAT, e.g. from the third radio device. In some embodiments, the adjusting comprises reducing the transmission power, adjusting the allocation bandwidth, reducing the modulation and/or reducing the code rate’, ¶ 0048; NOTE: As underlined above, Nilsson reference discloses reducing (i.e., ‘estimated’) the modulation and/or code rate, this reduced modulation and code rate is interpreted to be one of the transmission property (i.e., resources) used by the first RAT to transmit radio message); and requesting the grant of resources according to the estimated amount of resources (‘if it has been determined that the frequency channel is not idle, the determining of transmission properties may in some embodiments comprise adjusting said properties to reduce the risk of interference with transmissions which are sent in accordance with the second RAT, e.g. from the third radio device. In some embodiments, the adjusting comprises reducing the transmission power, adjusting the allocation bandwidth, reducing the modulation and/or reducing the code rate’, ¶ 0048).
Thus, the cited reference(s) on record discloses the above argued claimed limitation(s).
Regarding Dependent Claim 2, applicant’s arguments, (see pages 15-16), filed on the 16th of February, 2021, with respect to the rejection(s) of Claims 2 and 3 under 35 U.S.C. 103 as being unpatentable over Nilsson, in view of 3GPP TSG RAN1 Meeting #94 as disclosed in the IDS and further in view of Publication No.: US 2018/0191473 A1 to Ashraf et al. (Ashraf) have been fully considered and are persuasive.  Therefore, the above rejection(s) has been withdrawn. 
Regarding Independent Claims 23 and 27, applicant’s arguments, see pages 11-15, filed on the 16th of February, 2021, with respect to the rejection(s) of Claims 23-30 under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2018/0070369 A1 to Papasakellariou, Aris (Papasakellariou), in view of 3GPP TSG RAN1 Meeting #94 – On LTE Uu and NR Uu control NR sidelink in NR V2X (3GPP TSG RAN1 Meeting #94) as disclosed in the IDS have been fully considered and are persuasive.  Therefore, the above rejection(s) has been withdrawn. 

Allowable Subject Matter
3.	Claims 23, 24, 26-28 and 30-32 are allowed.  Claims 2, 3, 10, 11 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	Claims 1, 4-9, 12, 14-17, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2015/0327297 A1 to Nilsson et al. (Nilsson), in view of 3GPP TSG RAN1 Meeting #94 – On LTE Uu and NR Uu control NR sidelink in NR V2X (3GPP TSG RAN1 Meeting #94) as disclosed in the IDS.
	As to Claims 1 and 15, Nilsson discloses a scheduled entity for wireless communication comprising: 
a receiving circuitry configured to (Fig. 5, ‘receiver 604’) receive a grant of resources from a scheduling entity operating according to a first radio access technology (RAT) (Fig. 3, ‘in some embodiments, when the first radio device is a UE, the method further comprises receiving a scheduling message in accordance with the first RAT. Based on this received scheduling message, the second message may then be transmitted when the UE is scheduled for uplink (UL) transmission according to the received scheduling message.  In some embodiments, the first message (sent in accordance with the second RAT, in this case WLAN) is a WLAN Request to Send (RTS) or Clear to Send (CTS) message. By means of these messages, the first radio device may indicate to the third radio device, and any other device(s) using the second RAT, that it intends to transmit on the channel, allowing them to avoid interference’, ¶s 0051 and 0054); 
a translating circuitry configured (Fig. 5, ‘processor 601’) to translate the grant of resources from a configuration of resources associated with the first RAT to a configuration of resources associated with a second RAT (‘the transmission properties 
Nilsson does not expressly disclose a sidelink circuitry configured to perform a sidelink communication via the configuration of resources associated with the second RAT.
However, 3GPP TSG RAN1 Meeting #94 discloses a sidelink circuitry configured to (Pg. 4,’ Figs. cases 1-4’) perform a sidelink communication via the configuration of resources associated with the second RAT (‘the LTE network control the resource allocation of the NR sidelink.  For dual mode NR UE, the existing control signaling from eNB can control the resource allocation for the LTE sidelink communication’, see section 2.4, scenario 1).
3GPP TSG RAN1 Meeting #94 into Nilsson so as to effectively deploy network coverage, UE capability and functional control of the Vehicle-To-Everything (V2X) resource allocation in wireless communication system, 3GPP TSG RAN1 Meeting #94 Pg. 1, see section 2.
As to Claim 4, 3GPP TSG RAN1 Meeting #94 further discloses wherein the performing comprises utilizing a portion of the grant of resources to transmit the sidelink communication (‘when the dual mode NR V2X UE (Type 2, 3 and 4) is under the LTE network coverage but no coverage from the NR network, NR UE would access the L TE network. If dual mode NR V2X UE connects to the LTE network. ENB "can" potentially configure and schedule the UE NR sidelink communication through LTE Uu interface. When the radio resource is controlled and allocated by the network, the radio resources and its utilization could be more efficient based on the service.  LTE network could dynamically adapt the amount of the NR PC5 radio resources based on the amount of V2X service. The resource allocation for NR V2X high data rate processing could use the dynamic resource pool with network control. NR sidelink communication controlled by the LTE network would provide higher efficiency in resource utilization and reduce the latency of V2X communication’, see Pg. 2, section 2.3, scenario 1).  In addition, the same suggestion/motivation is used as the rejection for Claim 1.
As to Claim 5, Nilsson further discloses wherein the translating comprises selecting one or more transmission time intervals (TTIs) from the grant of resources 
As to Claims 6 and 16, 3GPP TSG RAN1 Meeting #94 further discloses wherein the sidelink communication is a vehicle- to-everything (V2X) communication (‘in LTE V2X, the in-coverage IDLE UE receives the control signaling (e.g. SIB21 and RRC dedicated signaling) from eNB to determine the radio resource for the sidelink communication type as mode 3 or mode 4. The eNB also control the sidelink by resource configuration and scheduling. For NR V2X, the legacy LTE Uu signaling needs to be enhanced in order to control the resource allocation of the NR sidelink when UE is not under NR network coverage but within LTE network coverage', see Pg. 2, section 2.4).  In addition, the same suggestion/motivation is used as the rejection for Claims 1 and 15.
As to Claims 7 and 17, Nilsson further discloses ascertaining an estimated amount of resources based on a modulation and coding scheme (MCS) (‘in some embodiments of the present disclosure, the transmission properties include any of the properties of the group consisting of transmission power, allocation bandwidth, 
As to Claim 8, Nilsson further discloses wherein the MCS is configured by the scheduling entity (‘the transmission properties are the properties by which a message can be transmitted on a frequency channel in an unlicensed frequency band using the first RAT. In some embodiments of the present disclosure, the transmission properties include any of the properties of the group consisting of transmission power, allocation bandwidth, modulation and code rate, for the transmitting of a radio message using the first RAT’, ¶ 0048). 
As to Claim 9, Nilsson further discloses wherein the MCS is a self-selected MCS (‘if it has been determined that the frequency channel is not idle, the determining of 
As to Claims 12 and 20, 3GPP TSG RAN1 Meeting #94 further discloses receiving a system information block (SIB) indicating that the scheduling entity can allocate resources associated with the second RAT (‘in LTE V2X, the in-coverage IDLE UE receives the control signaling (e.g. SIB21 and RRC dedicated signaling) from eNB to determine the radio resource for the sidelink communication type as mode 3 or mode 4. The eNB also control the sidelink by resource configuration and scheduling. For NR V2X, the legacy L TE Uu signaling needs to be enhanced in order to control the resource allocation of the NR sidelink when UE is not under NR network coverage but within LTE network coverage', see Pg. 2, section 2.4); and transmitting a radio resource control (RRC) message to solicit the scheduling entity to allocate resources in accordance with a second RAT-specific frequency for transmitting the sidelink communication (‘for dual mode NR UE. the existing control signaling from eNB can control the resource allocation for the LTE sidelink communication. The resource structure and channel structure may be different between LTE and NR, the legacy LTE signaling, such as SIB21 and RRC needs to be enhanced to control NR sidelink communication’, see Pg. 2, section 2.4, scenario 1).  In addition, the same suggestion/motivation is used as the rejection for Claims 1 and 15.
Claims 14 and 22, 3GPP TSG RAN1 Meeting #94 further discloses wherein the second RAT-specific frequency for transmitting the sidelink communication is commonly known by the scheduling entity and the scheduled entity (‘for dual mode NR UE. the existing control signaling from eNB can control the resource allocation for the LTE sidelink communication. The resource structure and channel structure may be different between LTE and NR, the legacy LTE signaling, such as SIB21 and RRC needs to be enhanced to control NR sidelink communication’, see Pg. 2, section 2.4, scenario 1).  In addition, the same suggestion/motivation is used as the rejection for Claims 1 and 15.

6.	Claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson, in view of 3GPP TSG RAN1 Meeting #94 as disclosed in the IDS and further in view of Publication No.: US 2018/0070369 A1 to Papasakellariou, Aris (Papasakellariou).
	As to Claims 13 and 21, Nilsson in view of 3GPP TSG RAN1 Meeting #94 do not expressly disclose transmitting a buffer status report (BSR) that includes a destination index pointing to the second RAT-specific frequency for transmitting the sidelink communication.
	However, Papasakellariou transmitting a buffer status report (BSR) that includes a destination index pointing to the second RAT-specific frequency for transmitting the communication (‘an LTE scheduler and an NR scheduler can exchange information via respective interfaces, such as for example buffer status reports for DL traffic, for LTE UEs and NR UEs, respectively, and an update for an allocation of a DL cell BW 3GPP TSG RAN1 Meeting #94 further discloses sidelink communication (‘when the dual mode NR V2X UE is under the coverage of both the LTE and the NR network, NR UE sidelink communication would be controlled by the NR network. NR sidelink resource allocation could also be controlled by the L TE network to minimize the network access overhead of L TE-NR dual connectivity operation’, see pg. 2, section 2.3, scenario 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘transmitting a buffer status report (BSR) that includes a destination index pointing to the second RAT-specific frequency for transmitting the sidelink communication’ as disclosed by Papasakellariou into Nilsson in view of 3GPP TSG RAN1 Meeting #94 so as effectively allow wireless communication devices to coexist on a same carrier, Papasakellariou ¶ 0004. 

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 5712723011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463